DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 04/06/2022. In the current amendments, claims 9, 11, and 18-20 are cancelled, claims 1, 4, 5, 10, and 13 are amended, and claims 21-25 are added. Claims 1-8, 10, 12-17, and 21-25 are pending and have been examined.
In response to amendments and/or remarks filed on 04/06/2022, the objection to the Specification, the 35 U.S.C. 112(a) rejection to claims 1-20, and the 35 U.S.C. 101 rejection to claims 1-12 and 18-20 put forth in the previous Office Action have been withdrawn.

Claim Objections
Claims 12, 21, and 23-25 are objected to because of the following informalities: 
In claim 12, “the input received from the admin” should be “[[the]] an input received from [[the]] an admin”.  
In claim 21, “during the course of fighting” should be “during [[the]] a course of fighting”.
In claim 23, “during the course of fighting” should be “during [[the]] a course of fighting”.
In claim 24, “during the course of fighting” should be “during [[the]] a course of fighting”.
In claim 25, “application” should be “applicator”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 is dependent on claim 11, which is a cancelled claim. Therefore, claim 12 is in improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. For examination purposes, claim 12 is interpreted as dependent on claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifying,...and based on the aggregated sensor data and on a corpus of firefighting knowledge, one or more firefighting goals; 
generating,..., and based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire; 
scoring,...and using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions; and 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire”). The above limitations in the context of this claim encompass identifying,...and based on the aggregated sensor data and on a corpus of firefighting knowledge, one or more firefighting goals (evaluating collected sensor data and corpus of knowledge to identify goals corresponds to evaluation and judgment); generating,..., and based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire (generating recommendations based on knowledge and goals corresponds to evaluation and judgment); scoring,...and using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions (scoring recommendations based on historical data corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitations of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. Furthermore, MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
analyzing...the sensor data from the one or more sensors located in proximity to the fire site;
performing...analytics on the sensor data from the one or more sensors located in proximity to the fire site and the corpus of firefighting knowledge.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire”; “collecting...the sensor data from the one or more sensors located in proximity to the fire site”; “retrieving...the corpus of firefighting knowledge”). The above limitations in the context of this claim encompass analyzing sensor data and performing analytics on the sensor data (correspond to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”, “collecting...the sensor data from the one or more sensors located in proximity to the fire site”, “retrieving...the corpus of firefighting knowledge”, and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. The additional element of “retrieving...the corpus of firefighting knowledge” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Further, MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “collecting...the sensor data from the one or more sensors located in proximity to the fire site” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
updating, by the computer, the one or more firefighting recommendations based upon the input received from the admin.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire”; “displaying, by the computer, the one or more firefighting recommendations to an admin”; “receiving, by the computer, input from the admin”). The above limitations in the context of this claim encompass updating, by the computer, the one or more firefighting recommendations based upon the input received from the admin (corresponds to observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitations of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “receiving, by the computer, input from the admin” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” and “displaying, by the computer, the one or more firefighting recommendations to an admin” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional elements of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” and “displaying, by the computer, the one or more firefighting recommendations to an admin” amount to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. The additional element of “receiving, by the computer, input from the admin” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
tracking...one or more firefighting actions taken by a firefighter;
determining...an effectiveness value for the one or more firefighting actions taken by the firefighter based upon comparison of a change in sensor data collected before and after the one or more firefighting actions with information within the corpus of firefighting knowledge; and
updating...the corpus of firefighting knowledge with the effectiveness value for the one or more firefighting actions.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire”; “collecting, by the computer, additional sensor data from the one or more sensors located in proximity to the fire site”). The above limitations in the context of this claim encompass tracking...one or more firefighting actions taken by a firefighter (corresponds to observation); determining...an effectiveness value for the one or more firefighting actions taken by the firefighter based upon comparison of a change in sensor data collected before and after the one or more firefighting actions with information within the corpus of firefighting knowledge (corresponds to evaluation); and updating...the corpus of firefighting knowledge with the effectiveness value for the one or more firefighting actions  (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitations of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “collecting, by the computer, additional sensor data from the one or more sensors located in proximity to the fire site” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. Furthermore, MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “collecting, by the computer, additional sensor data from the one or more sensors located in proximity to the fire site” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
to analyze the aggregated sensor data
perform analytics on the sensor data and the corpus of firefighting knowledge; 
identify, based on the sensor data and the corpus of firefighting knowledge, one or more firefighting goals;
 generate...based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire
score, using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions;
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“a network interface, wherein the network interface”; “one or more processors communicatively coupled to the network interface, wherein the one or more processors are configured to”; “a memory communicatively coupled to the one or more processors,...and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to:”; “using machine-learning instructions”) and insignificant extra-solution activity language (“receives sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “aggregate sensor data from the plurality of sensors”; “wherein the memory stores a corpus of firefighting knowledge”; “present, based on the scoring, a recommendation from the one or more firefighting recommendations”). The above limitations in the context of this claim encompass to analyze the aggregated sensor data (corresponds to evaluation); perform analytics on the sensor data and the corpus of firefighting knowledge (corresponds to evaluation); identify, based on the sensor data and the corpus of firefighting knowledge, one or more firefighting goals (evaluating collected sensor data and corpus of knowledge to identify goals corresponds to evaluation and judgment); generate...based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire (generating recommendations based on knowledge and goals corresponds to evaluation and judgment); score, using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions (scoring recommendations based on historical data corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “a network interface, wherein the network interface”; “one or more processors communicatively coupled to the network interface, wherein the one or more processors are configured to”; “a memory communicatively coupled to the one or more processors,...and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to:”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “receives sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “aggregate sensor data from the plurality of sensors” and “present, based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “present, based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “receives sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “aggregate sensor data from the plurality of sensors” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 25,
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 25 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Claim 25, as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” and “wherein the recommendation specifies adjustment of an output pressure of the hose, sprayer or application in fighting the active fire”). Also see analysis of claim 13.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitations of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” and “wherein the recommendation specifies adjustment of an output pressure of the hose, sprayer or application in fighting the active fire” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations, wherein the recommendation specifies a manner of using a hose, sprayer, or applicator in fighting the active fire” and “wherein the recommendation specifies adjustment of an output pressure of the hose, sprayer or application in fighting the active fire” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). It is noted that specifying the type of firefighting recommendation (data) being outputted or presented does not change the function that is being claimed, which is presenting data. Furthermore, MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.

Response to Arguments
Applicant's arguments filed on 04/06/2022 with respect to the 35 U.S.C. 101 rejection to claims 13-17 made in the previous Office Action have been fully considered but they are not persuasive.
Applicant asserts “the Examiner asserts as best understood that that aggregated sensor data elements are additional elements, but fails to explain, how or why the recitation, e.g., of "identifying, by a computer and based on the aggregated sensor data and on a corpus of firefighting knowledge, one or more firefighting goals" defines an additional element that is not at least a practical application” and “The applicant's claims are analogous at least to Examiner 37, claim 2 SiRF Technology and SRI
Int' l, given that a combination of elements are recited which cannot practically be performed in the
human mind, e.g. "identifying, by a computer and based on the aggregated sensor data and on a corpus
of firefighting knowledge, one or more firefighting goals. .." See, e.g., at least Example 37, claim 2 ("For
example, the 'determining step' now requires action by a processor that cannot be practically applied in
the mind.")” (Remarks, pg. 13-14). Although Applicant has not specifically pointed out that this argument is directed to claims 13-17, Examiner has provided the response below with respect to claims 13-17 only.
Examiner’s Response: 
The Examiner respectfully disagrees. First, claim 13 recites the limitation “identifying,...and based on the aggregated sensor data and on a corpus of firefighting knowledge, one or more firefighting goals”, which corresponds to evaluating collected sensor data and corpus of knowledge to identify goals, which are evaluation and judgment that can be performed by a human mind. For example, a human mind is able to evaluate aggregated sensor data (such as temperature data) and firefighting knowledge that have been provided to them and provide a judgment of the firefighting goals based on the provided information. Therefore, this limitation amounts to a mental process, not an additional element. Because the limitation is not considered an additional element, it cannot integrate the exception into a practical application. See MPEP 2106.04(d). Moreover, Example 37 cited by Applicant is directed to “A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising” wherein “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” See PEG Example 37. However, claim 13 of the present application does not recite any limitation that is analogous to the additional elements of “automatically displaying icons to the user based on usage which provides a specific improvement over prior systems.” In addition, Example 37 provides the following:
“The claim recites the limitation of determining the amount of use of each icon over a predetermined period of time. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, the claim encompasses the user manually calculating the amount of use of each icon. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.” (emphasis added)

Therefore, contrary to Applicant’s assertion, Example 37 provides that the “determining step” is a mental process as the “mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.” See PEG Example 37. Similarly, present claim 13 recites “identifying, by a computer...”, wherein the nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. 
Second, claim 17 recites the limitation “identify, based on the sensor data and the corpus of firefighting knowledge, one or more firefighting goals”, which corresponds to evaluating collected sensor data and corpus of knowledge to identify goals, which are evaluation and judgment that can be performed by a human mind. For example, a human mind is able to evaluate collected/received sensor data (such as temperature data) and firefighting knowledge that have been provided to them and provide a judgment of the firefighting goals based on the provided information.

Applicant asserts “The applicant notes that the Office has presented an "apply it" analysis as to each claim. The Examiner will respectfully note that an "apply it" analysis is appropriate only for "result-oriented" combinations that "lack details" as to "how".... By contrast, applicant's claims recite substantial details as to "how". Claim 1 7 recites, for example, perform analytics on the sensor data and the corpus of firefighting knowledge; identify, based on the sensor data and the corpus of firefighting knowledge, one or more firefighting goals; generate, using machine-learning instructions, based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire; score, using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions; and present, based on the scoring, a recommendation from the one or more firefighting recommendations."” (Remarks, pg. 15). 
Examiner’s Response: 
The Examiner respectfully disagrees. Regarding “mere instructions to apply an exception”, MPEP 2106.05(f) provides the following:
“For claim limitations that do not amount to more than a recitation of the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners should explain why they do not meaningfully limit the claim in an eligibility rejection. For example, an examiner could explain that implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. For more information on formulating a subject matter eligibility rejection. See MPEP § 2106.07(a).” (emphasis added)

	Regarding claim 17, as stated in the rejection, the claim encompass analyze the aggregated sensor data (corresponds to evaluation); perform analytics on the sensor data and the corpus of firefighting knowledge (corresponds to evaluation); identify, based on the sensor data and the corpus of firefighting knowledge, one or more firefighting goals (evaluating collected sensor data and corpus of knowledge to identify goals corresponds to evaluation and judgment); generate...based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire (generating recommendations based on knowledge and goals corresponds to evaluation and judgment); score, using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions (scoring recommendations based on historical data corresponds to evaluation and judgment). These limitations amount to mental processes, and the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “a network interface, wherein the network interface”; “one or more processors communicatively coupled to the network interface, wherein the one or more processors are configured to”; “a memory communicatively coupled to the one or more processors,...and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to:”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”

Allowable Subject Matter
Claims 1-8, 10, and 22 are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125